Exhibit 10.13
2009 Base Salaries for Named Executive Officers

          Name and Title   Salary
Edward A. Keible, Jr.
  $ 386,000  
President and Chief Executive Officer
       
John J. Mikulsky
  $ 282,000  
Executive Vice President and Chief Operating Officer
       
Brett W. Wallace
  $ 251,000  
Executive Vice President and Chief Financial Officer
       
David M. Hall
  $ 236,000  
Senior Vice President and General Manager, Defense & Security Products
       
Steven F. Layton
  $ 215,000  
Senior Vice President and General Manager, Telecom Products
       
Daniel P. Teuthorn
  $ 229,000  
Senior Vice President and General Manager, Technology
       

 